 
SECOND AMENDMENT TO LOAN AGREEMENT
 
This Second Amendment to Loan Agreement (this “Amendment”), dated as of March 9,
2010, by and among GOLDMAN SACHS MORTGAGE COMPANY, a New York limited
partnership (“GSMC”) and successor-in-interest to Goldman Sachs Commercial
Mortgage Capital, L.P., CITICORP NORTH AMERICA, INC., a New York corporation
(“Citigroup”), and SL GREEN REALTY CORP., a Maryland corporation (“SL Green”,
and together with GSMC, Citigroup and their respective successors and assigns,
collectively, “Lender”), as lender, and each of the entities listed as a
“Borrower” on the signature pages hereto, collectively, jointly and severally,
together with their respective permitted successors and assigns, “Borrower”),
amends that certain Loan Agreement, dated as of April 1, 2008, as amended by
that certain Amendment to Loan Agreement, dated as of  August 22, 2008 (the
“Loan Agreement”; all capitalized terms used but not defined herein shall have
the respective meanings given such terms in the Loan Agreement).


WHEREAS, Lender and Borrower desire to further amend the Loan Agreement with
respect to the matters set forth herein.
 
NOW THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby represent, warrant, covenant and
agree as follows:
 
Section 1.      Amendments of Loan Agreement.  Lender and Borrower hereby agree
to amend the terms of the Loan Agreement as hereinafter set forth:
 
(a)           The defined term “LIBOR Strike Rate” is hereby deleted in its
entirety and the following is inserted in lieu thereof:
 
““LIBOR Strike Rate” means (1) with respect to the Initial Interest Rate Cap
Agreement, 5.25%; and (2) with respect to any Extension Interest Rate Cap
Agreement, 6.00%.”
 
(b)           The defined term “Major Lease” is hereby deleted in its entirety
and the following is inserted in lieu thereof:
 
““Major Lease” means any Lease which (i) when aggregated with all other Leases
at the applicable Property with the same Tenant (or affiliated Tenants), and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in each such Lease, is expected to contribute
more than 15% of Net Operating Income during any 12-month period (after
adjustment to eliminate the effect of free rent periods), (ii) is with an
Affiliate of Borrower as Tenant, (iii) requires an expenditure by landlord of
$1,000,000 or more with respect to Tenant Improvements and/or Leasing
Commissions applicable to such Lease, or (iv) is entered into during the
continuance of an Event of Default.”
 
(c)           The following definitions are hereby inserted in the “DEFINITIONS”
section of the Loan Agreement in alphabetical order:

 
1

--------------------------------------------------------------------------------

 
 
““Permitted Distributions” means:
 
 (1) a single distribution from the Qualified Operating Account to reimburse
Sponsor for costs and expenses related to compliance with Section 1.2(b) of the
Loan Agreement, the Mezzanine Loan Agreement and the Junior Mezzanine Loan
Agreement and the related amendments of such loan agreements, provided that such
distribution does not cause the amount contained in the Qualified Operating
Account to be less than $5,000,000; and
 
(2) without regard to the distribution described in preceding clause (1),
distributions from the Qualified Operating Account, to the extent such
distributions (i) do not exceed $2,500,000 per Fiscal Quarter in the aggregate,
and (ii) are used solely for the purpose payment (or reimbursement) of corporate
overhead actually incurred and allocated to AFRT.”
 
““Qualified Operating Account” means the account identified as follows:
 
Account Holder
First States Group
680 Old York Road
Jenkintown, PA 19046
   
Bank
Wachovia Bank N.A.
   
Account Number
2000011520836
   
ABA Number
031 201 467”

 
““Qualified Operating Account Control Agreement” means an agreement relating to
the Qualified Operating Account, among Mezzanine Lender, Junior Mezzanine
Lender, the holder of such account and the Eligible Institution at which such
account is maintained, pursuant to which such account is pledged to Mezzanine
Lender and Junior Mezzanine Lender and Borrower is given full access to the
funds on deposit therein but provides for the discontinuance of such access upon
receipt by such Eligible Institution of written notice from Servicer of the
occurrence and continuance of a Mezzanine Loan Event of Default, as such
agreement may be amended, modified, supplemented, or replaced in accordance
herewith.”
 
(d)                   Section 3.2(a) of the Loan Agreement is hereby modified by
deleting the last sentence thereof.
 
(e)                   The following is hereby inserted immediately following
Section 3.6 of the Loan Agreement:
 
2

--------------------------------------------------------------------------------


 
“3.7.  Qualified Operating Account; No Distributions.   Borrower shall cause the
Qualified Operating Account to be maintained at all times.  Borrower shall (i)
cause all amounts payable with respect to operating expenses for the Properties
to be paid exclusively from the Qualified Operating Account or a Collateral
Account and no other account, (ii) not permit excess cash attributable to the
Properties to be contained in any account other than the Qualified Operating
Account or a Collateral Account, and (iii) not permit the amounts contained in
the Qualified Operating Account to be used for any purpose other than in
connection with the Properties and the making of Permitted
Distributions.  Borrower shall not permit any distributions, transfers or
disbursements to be made from the Qualified Operating Account (or any other
account containing funds related to the Properties and/or the operations of
American Financial Realty Trust) to direct or indirect equityholders in Junior
Mezzanine Borrower, except for Permitted Distributions.  In the event that any
distribution described in clause (2) of the definition of “Permitted
Distribution” shall be in excess of the amount required to pay the corporate
overhead of American Financial Realty Trust for the period for which such
Permitted Distribution was made (as a result of such overhead being less than
the amount budgeted therefor), Borrower shall cause such excess to be promptly
returned to the Qualified Operating Account.  Borrower shall deliver to Lender
each month the monthly bank statement related to the Qualified Operating
Account.”
 
(g)                   Section 5.14 of the Loan Agreement is hereby modified by
inserting the following immediately after clause (iii) thereof:
 
“Notwithstanding anything to the contrary contained in this Section 5.14, from
and after the first day of the Extension Term, without further request from
Lender, Borrower shall deliver to Lender the monthly reports described in this
Section 5.14 for each month until the Indebtedness has been repaid in full.  All
such reports shall include, in addition to the information described above,
monthly cash flow statements tied to bank statements, including a reconciliation
of beginning cash balances to ending cash balances (including, without
limitation, a reconciliation of the Qualified Operating Account as to income
from rents, operating expenses, Tenant Improvements and Leasing Commissions,
Permitted Distributions and such other items as Lender shall reasonably
request).”
 
(h)                   The following Section 5.21 is hereby inserted immediately
following Section 5.20 of the Loan Agreement:
 
“5.20.  Business Plan.  Within 90 days after the first day of the Extension
Term, Borrower shall deliver to Lender a comprehensive long-term business plan
and restructuring proposal addressing repayment of the Loan, in each case, in a
format, and containing a level of detail, reasonably acceptable to Lender.  Such
comprehensive long-term business plan and restructuring proposal shall include,
without limitation, (i) income statements, balance sheets and cash flow
statements for the Properties as a whole, as well as profit and loss statements
for each individual Property, in each case, prepared in accordance with GAAP,
(ii) individual Property-level projections, projected rent rolls and such other
projections as Lender shall reasonably request, (iii) a detailed narrative as to
all material operating, balance sheet and financing assumptions and (iv) such
other reports and components as Lender shall reasonably request.  To the extent
applicable, the foregoing shall be presented on a monthly basis for the first 12
months of the period covered by such plans and on an annual basis for the
remainder of the period covered by such plans.”

 
3

--------------------------------------------------------------------------------

 

Section 2.  Conditions Precedent.  Contemporaneously with the execution and
delivery of this Amendment, Borrower shall comply with the conditions set forth
in Section 1.2(b) of the Loan Agreement, as modified by this Amendment (Lender
hereby acknowledging satisfaction of clause (i) thereof).  In addition, the
effectiveness of this Amendment is subject to the satisfaction of the following
conditions:
 
(a)           On the effective date of this Amendment, the Qualified Operating
Account shall contain no less than $5,000,000, and Borrower shall have delivered
to Lender reasonably satisfactory evidence thereof.
 
(b)           Borrower shall have paid or reimbursed Lender for all of its
out-of-pocket costs and expenses (including, without limitation, reasonable
out-of-pocket legal fees) related to the negotiation, execution and delivery of
this Amendment and the commencement of the Extension Term.
 
(c)           Borrower shall have delivered a fully executed copy of this
Amendment to Lender.
 
Section 3.  Miscellaneous.
 
(a)           All of the terms and conditions of the Loan Agreement are
incorporated herein by reference with the same force and effect as if fully set
forth herein.  Except as expressly amended hereby, the Loan Agreement and each
of the other Loan Documents remains in full force and effect in accordance with
its terms.  For the avoidance of doubt, Borrower and Lender acknowledge and
agree that (i) subject to the satisfaction of the conditions set forth in
Section 2 hereof, the Maturity Date shall be the Payment Date in March 2011 or
such earlier date as may result from acceleration and (ii) Borrower has no
further options to extend the Maturity Date of the Loan.
 
(b)           This Amendment shall be governed by and construed and interpreted
in accordance with the laws of the State of New York, without regard to
principles of conflicts of law.
 
(c)           Borrower hereby (1) unconditionally ratifies and confirms, renews
and reaffirms all of its obligations under the Loan Agreement and each of the
other Loan Documents, (2) acknowledges and agrees that such obligations remain
in full force and effect, binding on and enforceable against it in accordance
with the terms, covenants and conditions of the Loan Agreement as amended hereby
and the other Loan Documents, in each case, without impairment, and
(3) represents, warrants and covenants that it is not in default under the Loan
Agreement or any of the other Loan Documents beyond any applicable notice and
cure periods, and there are no defenses, offsets or counterclaims against the
Indebtedness.

 
4

--------------------------------------------------------------------------------

 

(d)           Sponsor hereby (1) unconditionally approves and consents to the
execution by Borrower of this Amendment and the modifications to the Loan
Documents effected thereby, (2) unconditionally ratifies, confirms, renews and
reaffirms all of its obligations under the Guaranty, the Environmental Indemnity
and Cooperation Agreement (the “Sponsor Documents”), (3) acknowledges and agrees
that its obligations under the Sponsor Documents remain in full force and
effect, binding on and enforceable against it in accordance with the terms,
covenants and conditions of such documents without impairment, and
(4) represents, warrants and covenants that it is not in default under any
Sponsor Document beyond any applicable notice and cure periods, and there are no
defenses, offsets or counterclaims against its obligations under the Sponsor
Documents.
 
(e)           Whole Loan Guarantor (1) unconditionally approves and consents to
the execution by Borrower of this Amendment and the modifications to the Loan
Documents effected thereby, (2) unconditionally ratifies, confirms, renews and
reaffirms all of its obligations under the Whole Loan Guaranty, (3) acknowledges
and agrees that its obligations under the Junior Mezz Guaranty remain in full
force and effect, binding on and enforceable against it in accordance with the
terms, covenants and conditions of such documents without impairment, and
(4) represents, warrants and covenants that it is not in default under the Whole
Loan Guaranty beyond any applicable notice and cure periods, and there are no
defenses, offsets or counterclaims against its obligations under the Whole Loan
Guaranty.
 
(f)           Borrower acknowledges and agrees that no oral communication or
course of dealing from or on behalf of Lender shall constitute any waiver,
agreement, commitment, or evidence of any assurance or intention of Lender with
respect to the Loan, the Loan Agreement and/or the other Loan Documents, and
that any waiver, agreement, commitment, assurance, or intention of Lender with
respect to the Loan, the Loan Agreement and/or the other Loan Documents shall be
effective only if in writing and duly executed by Lender.  Borrower acknowledges
and agrees that no Default or Event of Default shall be waived by Lender, unless
such waiver is in writing and duly executed by Lender.
 
(g)           This Amendment may be executed by facsimile signatures and in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which counterparts together shall constitute but one and the same
instrument.
 
(h)           Lender hereby consents to the execution of that certain Amendment
to Amended and Restated Senior Mezzanine Loan Agreement and that certain
Amendment to Junior Mezzanine Loan Agreement, each dated as of the date
hereof.  The Mezzanine Lender and Junior Mezzanine Lender may rely on such
consent for purposes of any applicable intercreditor or co-lender agreement, and
the Mezzanine Lender may rely on such consent for the purposes of any applicable
loan repurchase agreement.

 
5

--------------------------------------------------------------------------------

 
 
[Signatures appear on following page]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, for good and valuable consideration, the sufficiency of
which is hereby acknowledged and agreed, the parties hereto have executed and
delivered this Amendment as of the date first hereinabove set forth.
 

 
BORROWER:
     
The entities listed on Schedule A to this
 
signature page
     
By:
/s/ Timothy J. O'Connor
   
Name: Timothy J. O'Connor
   
Title: President
     
Solely with respect to Section 3(d) hereof:
     
SPONSOR:
     
GRAMERCY CAPITAL CORP., a Maryland
 
corporation
     
By:
/s/ Timothy J. O'Connor
   
Name: Timothy J. O'Connor
   
Title: President
     
Solely with respect to Section 3(e) hereof:
     
WHOLE LOAN GUARANTOR:
     
GKK STARS JUNIOR MEZZ 1 LLC, a Delaware
 
limited liability company
     
By:
/s/ Timothy J. O'Connor
   
Name: Timothy J. O'Connor
   
Title: President



[Signatures continued on following page]

 
 

--------------------------------------------------------------------------------

 
 

 
LENDER:
     
GOLDMAN SACHS MORTGAGE COMPANY, a
 
New York limited partnership
     
By:
Goldman Sachs Real Estate Funding
   
Corp., its general partner
         
By:
/s/ Mark Buono
     
Name: Mark Buono
     
Title: Authorized Signatory
     
CITICORP NORTH AMERICA, INC., a New York
corporation
     
By:
/s/ Michael M. Schadt
   
Name: Michael M. Schadt
   
Title: Director
     
SL GREEN REALTY CORP., a Maryland
corporation
     
By:
/s/ Andrew S. Levine
   
Name: Andrew S. Levine
   
Title: Executive Vice President


 
 

--------------------------------------------------------------------------------

 